[Cite as Redman v. Sheward, 2018-Ohio-2609.]


                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT

Javon Redman,                                  :

                Plaintiff-Appellant,           :
                                                                  No. 18AP-98
v.                                             :              (C.P.C. No. 17CV-9812)

Judge Richard Sheward et al.,                  :        (ACCELERATED CALENDAR)

                Defendants-Appellees.          :




                                         D E C I S I O N

                                    Rendered on June 29, 2018


                On brief: Javon Redman, pro se.

                On brief: Ron O'Brien, Prosecuting Attorney, and Arthur J.
                Marziale, Jr., for appellees.

                 APPEAL from the Franklin County Court of Common Pleas
DORRIAN, J.
        {¶ 1} Plaintiff-appellant, Javon Redman, appeals from a judgment of the Franklin
County Court of Common Pleas dismissing his complaint for declaratory and injunctive
relief for failure to state a claim. For the following reasons, we affirm.
I. Facts and Procedural History
        {¶ 2} The procedural history and facts of this case are extensively discussed in our
previous decision in State v. Redman, 10th Dist. No. 10AP-654, 2011-Ohio-1894, and will
not be repeated here except as relevant to our analysis.
        {¶ 3} In 2010, in Franklin C.P. No. 09CR-3490, a jury found appellant guilty of
murder, kidnapping, aggravated burglary, and aggravated robbery, as well as
accompanying firearm specifications. The trial court also found appellant guilty of having
a weapon under disability. Appellant was sentenced. He then appealed his conviction
No. 18AP-98                                                                                               2


challenging the sufficiency and manifest weight of the evidence and the imposition of
consecutive sentences. On April 19, 2011, this court affirmed the trial court's judgment.
Appellant later filed an application to reopen his appeal and argued that his appellate
counsel provided deficient representation by failing to raise on direct appeal issues related
to merger of the offenses. This court denied the application for reopening. State v.
Redman, 10th Dist. No. 10AP-654 (Sept. 27, 2011) ( Memorandum Decision).
         {¶ 4} In November 2017, appellant filed a complaint for declaratory judgment and
injunctive relief.1 The complaint requested the court declare the trial court did not have
subject-matter jurisdiction in case No. 09CR-3490 and, therefore, appellant's convictions
were void. Appellant argued the convictions were void because by filing a "multiplicitous
indictment" the prosecutor was "stacking" offenses and double jeopardy prevented his
convictions. (Comp. at ¶ 16.)
         {¶ 5} Defendants-appellees, former Judge Richard Sheward and Prosecutor Ron
O'Brien, moved to dismiss the complaint for failure to state a claim pursuant to Civ.R.
12(B)(6). Appellant did not file any memorandum contra the motion to dismiss.
         {¶ 6} On January 12, 2018, the trial court granted appellees' motion to dismiss
finding the complaint was an attempt to challenge his conviction and sentence in his prior
criminal case. The trial court further found that a declaratory judgment action is not a
substitute for a criminal appeal or other postconviction remedies. Appellant timely
appealed.
II. Assignments of Error
                [I.] The court erred when it entered a judgment against
                appellant that was contrary to law.

                [II.] The court abused its discretion when it dismissed the
                declaratory judgment action, without declaring the rights of
                each party.

The first and second assignments of error are interrelated and we address them together
below.
III. Analysis



1Appellant initially filed the complaint within his prior criminal case No. 09CR-3490; however, the Clerk of
Courts provided a separate case number for the complaint, No. 17CV-9812.
No. 18AP-98                                                                                  3


       {¶ 7} "A declaratory judgment action is a civil action and provides a remedy in
addition to other legal and equitable remedies available." Burge v. Ohio Atty. Gen., 10th
Dist. No. 10AP-856, 2011-Ohio-3997, ¶ 7, citing Victory Academy of Toledo v. Zelman, 10th
Dist. No. 07AP-1067, 2008-Ohio-3561, ¶ 8. " 'The essential elements for declaratory relief
are (1) a real controversy exists between the parties, (2) the controversy is justiciable in
character, and (3) speedy relief is necessary to preserve the rights of the parties.' " Id.,
quoting Walker v. Ghee, 10th Dist. No. 01AP-960 (Jan. 29, 2002). " 'A trial court properly
dismisses a declaratory judgment action when no real controversy or justiciable issue exists
between the parties.' " Id., quoting State v. Brooks, 133 Ohio App. 3d 521, 525 (4th
Dist.1999).
       {¶ 8} In Wilson v. Collins, 10th Dist. No. 10AP-511, 2010-Ohio-6538, this court
held that "[a] declaratory judgment action is not part of the criminal appellate process, and
it cannot be used as a substitute for an appeal or as a collateral attack upon a conviction."
Id. at ¶ 9, citing Moore v. Mason, 8th Dist. No. 84821, 2005-Ohio-1188, ¶ 14 (affirming
dismissal of declaratory judgment action where criminal defendant sought to void his
sentence). " 'Declaratory relief "does not provide a means whereby previous judgments by
state or federal courts may be reexamined, nor is it a substitute for appeal or post conviction
remedies." ' " Id., quoting Moore at ¶ 14, quoting Shannon v. Sequeechi, 365 F.2d 827, 829
(10th Cir.1996).
       {¶ 9} More recently, in Norman v. Franklin Cty. Prosecuting Atty., 10th Dist. No.
16AP-191, 2016-Ohio-5499, we affirmed a trial court's dismissal of a complaint for
declaratory judgment for failure to state a claim pursuant to Civ.R. 12(B)(6). The complaint
requested declaration that a prior criminal judgment was void because the trial court lacked
subject-matter jurisdiction due to improper venue. We quoted Burge in stating:
              [A declaratory judgment] will not lie to determine whether
              rights theretofore adjudicated have been properly decided,
              nor will it lie to determine the propriety of judgments in prior
              actions between the same parties. An action for declaratory
              judgment cannot be used as a subterfuge for, or for the veiled
              purpose of, relitigating questions as to which a former
              judgment is conclusive. Declaratory relief does not provide a
              means whereby previous judgments by state or federal courts
              may be reexamined, nor is it a substitute for appeal or post
              conviction remedies.
No. 18AP-98                                                                                4


(Internal quotation marks omitted.) Norman at ¶ 10, quoting Burge at ¶ 10.
       {¶ 10} Ultimately, in Norman, we found the appellant was attempting to use a
declaratory judgment action to collaterally attack his prior conviction and the appellant did
not present a justiciable controversy capable of resolution by declaration under the
Declaratory Judgment Act. We find the same here.
       {¶ 11} Accordingly, because appellant cannot use a declaratory judgment action to
collaterally attack his convictions in case No. 09CR-3490, we overrule appellant's
assignments of error.
IV. Conclusion
       {¶ 12} Based on the foregoing reasons, appellant's two assignments of error are
overruled, and we affirm the judgment of the Franklin County Court of Common Pleas.
                                                                        Judgment affirmed.
                          BRUNNER and HORTON, JJ., concur.